DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowability 
The following addresses applicant’s remarks/amendments dated 19th March, 2021.  Claim(s) 1-11, 14-15, 18, 20, and 21 were amended; No Claim(s) were cancelled, and No new Claim(s) were added.  Therefore, Claim(s) 1-22 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/02/2020, 6/03/2020, 3/02/2020, 10/23/2019, 8/20/2019, 4/22/2019, 11/18/2018, 7/6/2018, 11/22/2017 are in compliance with the 

Response to Arguments
Applicant’s arguments (Remarks Pg. 8-18), with respect to the rejections of the Claim(s) are fully considered and are persuasive in view of the amended claims; therefore, the rejections have been withdrawn.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:
1.	(Currently Amended) An acoustic analysis system comprising:
an acoustic sensor array comprising a plurality of acoustic sensor elements, each of the plurality of acoustic sensor elements being configured to receive acoustic signals from an acoustic scene and output 
an electromagnetic imaging tool configured to receive electromagnetic radiation from a target scene and output electromagnetic image data representative of the received electromagnetic radiation;
a display;
a processor in communication with the acoustic sensor array and the display, the processor being configured to:

analyze the acoustic data to extract one or more acoustic parameters representative of the acoustic signals at one or more locations in the acoustic scene, the one or more acoustic parameters 
generate a display image that includes the electromagnetic image data, the acoustic image data, and information indicative of the one or more acoustic parameters at one or more locations in the acoustic scene;
communicate the display image to the display for presentation to a user.

2.	(Currently Amended) The acoustic analysis system of claim 1, wherein the generating the display image including information indicative of the one or more acoustic parameters comprises combining the electromagnetic image data with the acoustic image data only at locations in the acoustic scene at which the one or more acoustic parameters satisfies a predetermined condition.

5.	(Currently Amended) The acoustic analysis system of claim 2, wherein generating the display image comprises iterating through a plurality of predetermined conditions such that the display image is periodically updated to include the acoustic image data at locations at which one or more acoustic parameters satisfy an updated predetermined condition.

the acoustic scene, each of the one or more baseline profiles including one or more acoustic parameters of the acoustic scene, and wherein the processor is configured to:
retrieve one of the one or more baseline profile from the memory;
compare the acoustic image data or the acoustic data from the acoustic sensor array to the and obtain a comparison;
output an indication to the user based on the comparison.

8. 	(Currently Amended) The acoustic analysis system of claim 7, wherein outputting the indication to the user comprises notifying the user of a change in a sound profile from the acoustic scene or diagnosing one or more potential problems with one or more objects within the acoustic scene.

10. 	(Currently Amended) The acoustic analysis system of claim 7, wherein the processor is configured to save the acoustic image data or one or more associated acoustic parameters to memory as a baseline profile.

11. 	(Currently Amended) A method for analyzing an acoustic scene comprising:
receiving electromagnetic radiation from a target scene;
generating electromagnetic image data representative of the target scene;
receiving acoustic signals from the acoustic scene with an acoustic sensor array;
generating acoustic image data representative of the received acoustic signals;
the one or more acoustic parameters including periodicity identified by at least one of: a length of time between the acoustic signals and a frequency of occurrence of the acoustic signals; and
generating a display image including the electromagnetic image data and the acoustic image data, wherein the display image only includes the acoustic image data at locations at which one or more the acoustic parameters satisfy one or more predetermined conditions.

12. 	(Currently Amended) The method of claim 11, further comprising:
receiving a baseline profile of the acoustic scene from a memory, the baseline profile including at least one acoustic parameter associated with the acoustic scene;
comparing the received acoustic signals, the one or more or the 
wherein satisfying a condition of the one or more predetermined conditions occurs when the one or more acoustic parameters of the received acoustic signals differs from a corresponding parameter in the baseline profile by a predetermined amount.

13. 	 (Currently Amended) The method of claim 12, wherein the baseline profile comprises the acoustic image data and corresponding acoustic parameters at a plurality of locations in the acoustic image data.

15. 	 (Currently Amended) The method of claim 14, wherein the alert comprises a notification of a change in an acoustic profile, analysis of acoustic changes from the baseline profile, a or a recommended action for addressing the difference in the one or more acoustic parameters from the baseline profile.

16. 	 (Currently Amended) The method of claim 11, further comprising:
updating the one or more predetermined conditions;
updating the display image to only include the acoustic image data at the locations at which the one or more acoustic parameters satisfy the one or more updated predetermined conditions.

18. 	 (Currently Amended) A handheld acoustic imaging tool comprising:
an acoustic sensor array comprising a plurality of acoustic sensor elements, each of the plurality of acoustic sensor elements being configured to receive acoustic signals from an acoustic scene and output acoustic data based on the received acoustic signals;
an electromagnetic imaging tool configured to receive electromagnetic radiation from a target scene and output electromagnetic image data representative of the received electromagnetic radiation;
a display;
a processor in communication with the acoustic sensor array and the display, the processor being configured to periodically:
receive the acoustic data from the acoustic sensor array and generate acoustic image data based on the 
analyze the acoustic data to extract one or more acoustic parameters representative of the acoustic signals at one or more locations in the acoustic scene, the one or more acoustic parameters including periodicity identified by a length of time between the acoustic signals or a frequency of occurrence of the acoustic signals;
generate a real-time display image that includes the electromagnetic image data, acoustic image data, and information indicative of the acoustic image data that satisfies a predetermined condition from the acoustic image data that does not satisfy the predetermined condition;
update the real-time display image on the display.

19. 	 (Currently Amended) The handheld acoustic imaging tool of claim 18, wherein the processor is further configured to analyze the acoustic data to extract the one or more acoustic parameters representative of the acoustic signals at the one or more locations in the acoustic scene, and wherein the real-time display image includes the acoustic image data only at the one or more locations in the acoustic scene at which the one or more acoustic parameters satisfies a predetermined condition such that the information indicative of the one or more acoustic parameters comprises the 

20. 	 (Currently Amended) The handheld acoustic imaging tool of claim 19, wherein the processor is further configured to update the predetermined condition such that the one or more acoustic parameters satisfying the predetermined condition change over time and the acoustic image data included in the real-time display image is updated to represent an updated predetermined condition.

the electromagnetic image data with acoustic image data and the real-time display image that includes the electromagnetic image data and the acoustic image data.

Authorization for this examiner’s amendment was given in a telephone interview with Karen Henckel  on Thursday, July 22nd, 2021.

Allowable Subject Matter
Independent Claims 1, 11, and 18; and Dependent Claims 2-10, 12-17, and 19-22, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Referring to Claim 1, the amended limitations, “analyze the acoustic data to extract one or more acoustic parameters representative of the acoustic signals at one or more locations in the acoustic scene, the one or more acoustic parameters consisting of: periodicity, apparent proximity, measured proximity, and a rate of change of any such parameters, the periodicity being identified by at least one of: a length of time between the acoustic signals and a frequency of occurrence of the acoustic signals” in combinations in the claims, were not found in the prior art.

Referring to Claim 11, the amended limitations, “analyzing the received acoustic signals to extract one or more acoustic parameters representative of the acoustic signals at one or more locations in the acoustic scene, the one or more acoustic parameters including periodicity identified by at least one of: a length of time between the acoustic signals and a frequency of occurrence of the acoustic signals”, in combinations in the claims, were not found in the prior art.
Referring to Claim 18, the amended limitations, “analyze the acoustic data to extract one or more acoustic parameters representative of the acoustic signals at one or more locations in the acoustic scene, the one or more acoustic parameters including periodicity identified by a length of time between the acoustic signals or a frequency of occurrence of the acoustic signals”, in combinations in the claims, were not found in the prior art.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645